Exhibit 10.3

 

AMENDMENT TWO TO SPONSORED RESEARCH AGREEMENT

 

This Amendment made this 1st day of July, 2013 by and between the THE REGENTS OF
THE UNIVERSITY OF COLORADO, a body corporate, contracting for and on behalf of
the University of Colorado Denver, a public institution of higher education
created under the Constitution and the Law of the State of Colorado (hereinafter
referred to as “UNIVERSITY”) and Omni Bio Pharmaceutical, Inc. hereinafter
referred to as “Sponsor”.

 

WHEREAS, the parties hereto previously entered into a contract dated March 23,
2012, for RESEARCH services to be performed by UNIVERSITY under the supervision
of Charles A. Dinarello, INVESTIGATOR, and;

 

NOW THEREFORE, it is desired to amend the contract as follows:

 

1.      The compensation for this Study is increased by a fixed price of
Fifty-two Thousand Five Hundred Dollars ($52,500). This amount represents
Seventeen Thousand Five Hundred Dollars ($17,500) per month through the term of
this Amendment to be paid as follows:

 

$52,500 to be paid upon execution

 

 

 

2.

The term of this Amendment shall be July 1, 2013 to September 30, 2013.

 

 

 

All other terms and conditions of said Agreement shall remain in full force and
effect.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment below:

 

INSTITUTION:   SPONSOR:   Regents of the University of Colorado,     Omni Bio
Pharmaceutical, Inc.   a body corporate, for and on behalf of      

 the University of Colorado Denver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By: 

 

 

Christine Ahearn  

 

Robert Ogden

 

Interim Director   Chief Financial Officer   Office of Grants and Contracts    
 

 